CAPITAL ASSURANCES AND LIQUIDITY MAINTENANCE AGREEMENT

This Capital Assurances and Liquidity Maintenance Agreement ("Agreement") is
entered into, and is effective as of, the 23rd day of May, 2001, by and between
California First National Bank ("Bank") and California First National Bancorp
("Parent"), a California corporation.

RECITALS

A.

The Bank is a national bank chartered by the Office of the Comptroller of the
Currency ("OCC") and is authorized, pursuant to the Decision of the OCC on the
Application to Charter the Bank dated April 3, 2001, to commence business as a
national bank association on May 23, 2001; and

B. The Parent has agreed to purchase shares of the Bank and will be controlling
stockholder of the Bank; and C. In consideration of the mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is expressly acknowledged by both parties, the
Bank and the Parent hereby enter into this Agreement setting forth the Parent's
requirement to provide to the Bank any necessary capital and/or liquidity
support, all in order to ensure that the Bank continues to operate in a safe and
sound manner without need of recourse to external sources; and D. For purposes
of the OCC's regulations under 12 C.F.R., Part 6, this Agreement shall not be
deemed to have been issued by the OCC; and E. In consideration of the mutual
covenants and conditions contained herein, the parties to this Agreement hereby
agree as follows: 1.

CAPITAL ASSURANCE.

  A. In accordance with 12 C.F.R., Part 6, a bank is deemed to be well
capitalized if it achieves and maintains each of the following minimum
capital-to-assets ratios: (i) a total risk-based capital to risk-weighted assets
ratio of not less than ten percent (10%); (ii) a Tier 1 risk-based capital to
risk-weighted assets ratio of not less than six percent (6%); and (iii) a Tier 1
capital to average-total-assets ratio of not less than five percent (5%). For
the first three years of the Bank's existence, the Bank is required to achieve
and maintain a Tier 1 capital to average-total-assets ratio of not less than
eight percent (8%).   B. Parent hereby covenants and agrees to make such capital
infusions as may be necessary from time to time to ensure the Bank achieves and
thereafter maintains the capital-to-assets ratios that exceed the OCC's
requirements for well capitalized banks and, for the first three years of the
Bank's existence, a minimum Tier 1 capital to average-total-assets ratio of not
less than eight percent (8%). If at any time the Bank's capital level falls
below the minimum capital ratios required pursuant to 12 C.F.R. Part 6,
including any amendments thereto, for the Bank to be deemed well capitalized, or
if the Bank's Tier 1 capital to average-total-assets ratio falls below eight
percent (8%) during the first three years of the bank's existence, then the
Parent agrees that not later than ten (10) days after receiving notification
regarding any such capital deficiency from the Bank or the OCC, the Parent will
contribute sufficient additional capital in a form acceptable to the Bank and
the OCC to return the Bank's capital ratios to the required levels. Such capital
contribution will be in the form of cash, or if appropriate, other acceptable
assets, and the capital contribution will be credited to the Bank's surplus
capital account.   C. Should the OCC subsequently deem it necessary, pursuant to
its regulatory authority under 12 C.F.R. Part 3, to require that the Bank
achieve and thereafter maintain higher minimum capital ratios than those
detailed in 12 C.F.R., Part 3, the Parent agrees that not later than ten (10)
days after receiving notification from the Bank or the OCC regarding this new
minimum capital level, the Parent will contribute sufficient additional capital
in a form acceptable to the Bank and the OCC so as to achieve and thereafter
maintain the revised minimum capital level. This capital contribution will be in
the form of cash, or if appropriate, other acceptable assets, and the capital
contribution will be credited to the Bank's surplus capital account. 2.
LIQUIDITY MAINTENANCE. The Bank's funds management policy provides for the
Bank's maintenance of sufficient liquidity to meet the cash needs of its
depositors and other operations. Parent hereby covenants that it will provide
the Bank with financial assistance and take such other action necessary to
permit the Bank to meet its liquidity demands. If the Bank experiences liquidity
requirements that it cannot satisfy, the Parent agrees that within three (3)
business days, or sooner if circumstances warrant, of receiving notification
from the Bank or the OCC regarding these liquidity requirements, the Parent will
provide the Bank with financial support, in such amount, form, and duration as
may be necessary for the Bank to meet its on-going liquidity obligations, and
will promptly take any other action necessary to address the Bank's liquidity
requirements. 3. ADDITIONAL COLLATERAL REQUIREMENTS. The Parent agrees to
provide the Bank with additional collateral or security that the Bank hereafter
deems appropriate, or that the OCC directs the Bank to obtain, as a means to
guarantee that the Parent will comply with its capital and liquidity obligations
as set forth in this Agreement. Not later than ten (10) days, or sooner if
circumstances so warrant, after receiving the Bank's written request that the
Parent comply with its obligations under this section of the Agreement, the
Parent agrees that it will provide the additional collateral or security to the
Bank. The Bank's written demand shall include the Bank's certification that its
capital or liquidity deficiency(ies) are expected to develop or occur within one
hundred eighty (180) days or less. 4. TERM AND TERMINATION OF AGREEMENT. The
term of this Agreement shall commence on the 23rd day of May, 2001 ("Effective
Date") and will continue unabated unless terminated by mutual agreement of the
Bank and the Parent. The Bank reserves the right to seek the OCC's supervisory
non-objection prior to termination of this Agreement. 5. MODIFICATION OR
AMENDMENT OF AGREEMENT. This Agreement may be modified or amended only by the
mutual written consent of both parties. The Bank reserves the right to seek the
OCC's supervisory non-objection prior to modifying or amending this Agreement.
6. ASSIGNABILITY OF AGREEMENT. This Agreement shall not be assigned without the
express written consent of both parties. 7. SUCCESSORS IN INTEREST. This
Agreement shall remain in full force and effect against any successors in
interest to the Bank and the Parent. 8. NOTICES. All notices or other
communications required hereunder shall be in writing and shall be made by
facsimile transmission, with a copy sent by certified mail, return receipt
requested, to the following persons, addressed as follows: if to the Parent, to:
 

> Board of Directors
> California First National Bancorp
> 5 Hutton Centre Drive
> Santa Ana, CA 92707
> Facsimile: 714-751-7557
> Attn: President

if to the Bank, to:  

> Board of Directors
> California First National Bank
> 5 Hutton Centre Drive, Suite 200
> Santa Ana, CA 92707
> Facsimile: 714-918-4796
> Attn: President

  Such notice or communication shall be deemed to have been given or made as of
the date that the notice or communication was delivered to the certified mail
carrier. 9.

ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter at issue, and all prior agreements,
arrangements, and negotiations between the parties, whether oral or written,
with respect to this Agreement are deemed to be merged herein.

10. CONFIDENTIALITY. The Parent and the Bank understand and agree that the terms
of this Agreement are proprietary and confidential information, and both parties
further agree that except as may be required by law, they shall not disclose
such information to any other person or entity, except the OCC, FDIC or Board of
Governors of the Federal Reserve System, without obtaining the other party's
prior written consent. 11. GOVERNING LAW. To the extent that Federal law does
not control, this Agreement shall be governed, construed and controlled by the
laws of the State of California. 12. SEVERABILITY. If any portion of this
Agreement shall be held by a court of competent jurisdiction to be invalid or
inoperative, then, so far as is reasonable and possible, the remainder of this
Agreement shall be considered valid and operative, and effect will be given to
the intent manifested by the portion held invalid or inoperative. 13. ATTORNEYS'
FEES. The prevailing party in any action between the parties arising from or
relating to this Agreement shall be entitled to recover from the other party all
reasonable attorneys' fees and other costs incurred in such action or
proceeding.

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

> > > > CALIFORNIA FIRST NATIONAL BANCORP

 

> > > > By:_Patrick E. Paddon /s/___________

 

> > > > Its:_President_____________________

 

> > > > CALIFORNIA FIRST NATIONAL BANK

 

> > > > By:_Colin M. Forkner /s/_____________

 

> > > > Its:_President______________________

 